DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the limitation “the predetermined exposing width of each of the side of the identification frame is 3 micrometers”. Claim 7 is dependent on claim 6 and claim 6 is dependent on claim 5 which recites the limitation “the predetermined exposing length and width of each of the identification frame both are 45 micrometers”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-3, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2021/0325790).
Re claims 1 and 12: As shown in Figs. 2-5, Wang discloses a display panel 15, comprising: a display region and a non-display region; wherein the display region is disposed at a center of the display panel, and the display region is rectangle; wherein the non-display region is disposed around the display region, and one side (lower side) of the non-display region is provided with an identification code pattern A; and wherein the identification code pattern 13 is provided by using an exposure machine 2 and then printed by a coding machine 3, and the identification code pattern 13 is a regular graphic.
Re claims 2 and 13: The display panel according to claim 1 and claim 12, wherein an area of the display region is greater than an area of the non-display region (Fig. 4).
Re claims 3 and 14: The display panel according to claim 1 and claim 13, wherein the identification code pattern 13 comprises at least an identification frame 12 (Fig. 5).
Re claim 10: The display panel according to claim 1, wherein the identification code pattern comprises at least one of a number, a letter, a symbol, and a two-dimensional code (paragraph 105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-9, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0325790) in view of CN 103472614 (CN’ 614).
Re claim 19: As shown in Figs. 1-5, Wang discloses a method of manufacturing a display panel, comprising steps of: 
step S10: providing a substrate 1, a mask (photoresist and predetermined reticle), an exposure machine 2, and a coding machine 3 (Figs. 2 and 3, paragraph 75 and 104); 
step S20: forming an identification frame 12/121 (code formation area/sub-area) at one side of a non-display region of the substrate 1 by the exposure machine 2 in cooperation with the mask (paragraphs 77, 104 and 115); 
step S30: continuing forming another identification frame 12/121 to provide a frame of an identification code pattern (paragraph 115); and
step S40: printing by the coding machine 3 within the substrate 1 provided with the identification code pattern 13 thereon (paragraph 115).
Wang discloses that the identification code pattern 13 comprises at least one of a number, a letter, a symbol, and a two-dimensional code (paragraph 105).
Wang does not suggest: 
step S50: developing, and etching the substrate after step S40 to form the identification code pattern.
As shown in Fig. 3, CN’ 614 discloses that the forming the identification code area 30 and the identification code pattern 31-33 comprises developing the substrate printed by the identification code pattern, etching the developed substrate, and removing the remaining photoresist on the substrate after etching (see CN’ 614 Patent Translate, paragraphs 65-71). CN’ 614 also discloses that the 
Thus, as taught by CN’ 614, it would be obvious to one having skill in the art at the time the invention was made to develop and etching the substrate after step 40 to form the identification code pattern in order to minimize the frame of the non-display area of the substrate (CN’ 614 Patent Translate, paragraph 10).
Re claim 11: The display panel according to claim 1:
CN’ 614 discloses that forming an identification code pattern on a substrate after metal deposition (CN’ 614 Patent Translate, paragraph 65). Accordingly, it is obvious that the identification code pattern is made of a material comprises metal (or poly-silicon).
Re claims 4 and 15: The display panel according to claim 3 and claim 14 respectively, wherein each side of the identification frame has a predetermined exposing width as shown in Fig. 1 of CN’ 614.
Re claims 5 and 16: The display panel according to claim 4 and claim 15:
As shown in Fig. 1, CN’614 does not disclose that the predetermined exposing width of each of the side of the identification frame is 3 micrometers. However, it would have been obvious to one having skill in the art at the time the invention was made to form the predetermined exposing width of each of the side of the identification frame being 3 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to satisfy an intended application (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re claims 6, 8 and claim 17: The display panel according to claim 5, claim 1 and claim 16 respectively, wherein each of the identification frame has a predetermined exposing length and width as shown in Fig. 1 of CN’ 614.
Re claims 7 and 18: The display panel according to claim 6 and claim 17 respectively:

Re claim 9: The display panel according to claim 8: 
As shown in Fig. 1, CN’ 614 does not disclose that the predetermined exposing length of each of the identification code pattern is 429 micrometers, and the predetermined exposing width of each of the identification code pattern is 45 micrometers. However, it would have been obvious to one having skill in the art at the time the invention was made to form the predetermined exposing length of each of the identification code pattern being 429 micrometers, and the predetermined exposing width of each of the identification code pattern being 45 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to satisfy an intended application (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 8, 2021